In a proceeding to invalidate a petition designating Angelo R. Martinelli as a candidate in the Conservative Party primary election to be held on September 10, 1985 for the position of Mayor of the City of Yonkers, the appeal is from a judgment of the Supreme Court, Westchester County (Beisheim, J.), dated July 31, 1985, which dismissed the proceeding.
Judgment reversed, on the law, without costs or disbursements, application granted, and the Board of Elections of Westchester County is directed to remove respondent Martinelli’s name from the appropriate ballot.
Respondent Martinelli’s certificate of authorization has been rendered invalid in light of our decision in Matter of Jones v Flynn (112 AD2d 1069). Brown, J. P, O’Connor, Weinstein, Kunzeman and Kooper, JJ., concur.